  Case 19-30389       Doc 3     Filed 03/22/19     Entered 03/22/19 14:54:48       Desc Main
                                   Document        Page 1 of 1



                    IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION

In Re: Jemal Tremayne Winston                §       Case No. 19-30389
       Shatavia McBride Winston              §       (Chapter 7)
                                             §
                                             §       CERTIFICATE OF SERVICE
       Debtor(s)/Movant(s),                  §
                                             §

        The undersigned hereby certifies that a copy of Debtor(s)' Statement of Intentions has
been served by ordinary United States mail, postage prepaid, or electronically through the
Western District of North Carolina Bankruptcy Court's ECF/Pacer system, this date on the
parties whose names and addresses are listed below:

Caolina Finance                  Exeter Finance Corp.
149 Plantation Ridge Dr          c/o Ascension Capital Group
Ste 120                          POB 201347
Mooresville, NC 28117            Arlington, TX 76006

       Dated: March 22, 2019                 The Crow Law Firm

                                             By:     /s/ Matthew H. Crow
                                                     Matthew Crow
                                                     Attorney for Debtor(s)
                                                     315-B North Main Street
                                                     Monroe, NC 28112
                                                     Telephone: 704.283-1175
                                                     State Bar No. 26117
